Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/14/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Applicant states:
“In response, Applicants have amended independent claim 1 to include the limitations of dependent claim 8. Claim 1 has been amended to recite: 
"a second motor imparting rotational movement to a second shaft separately in the first direction and the second direction; a cable tie supporter operably joined to the second motor such that the cable tie supporter directs the moving cable tie as the second shaft rotates in a direction corresponding to one of the first direction or the second direction; and a cable tie tensioner operably joined to the second motor such that the cable tie tensioner decreases a circumferential length of the cable tie as the second shaft rotates in an opposite direction to the direction corresponding to one of the first direction or the second direction." 
The Leban patent describes a portable automatic cable tie installation tool 40 for applying individual cable ties around bundles of wires or the like utilizing a rotary driven rod having a helical groove longitudinally formed along the rod as the cable tie advancing mechanism. As explained in column 3, lines 55 to 60 of the Leban patent, the mechanisms of tool 40 are powered by a single motor 80 mounted in tool 40. As seen in figure 12 of the Leban patent the motor 80, through a gear box 85 and a flexible coupler 78, drives front drive shaft 81 which8 drives output bevel gear 83 and in turn through an intermediate gear drives front drive gear 84. Motor 80 also drives rear drive shaft 89, which in turn drives auger drive gear 86. 
There is no disclosure in the Leban patent of a second motor imparting rotational movement to a second shaft separately in the first direction and the second direction as required by amended independent claim 1. Instead, the Leban patent only discloses a single motor (see item 80 of the figures in the Leban patent). There is also no disclosure in the Leban patent of a cable tie 
Therefore, Applicants assert that the Leban patent fails to anticipate amended independent claim 1, and the claims that depend therefrom. As such, Applicants assert that claim 1 and the claims that depend therefrom are novel over the Leban patent.”

This argument is made in view of the amendment made to Claim 1. The rejection of the previous Office Action did not have the limitations of Claim 8 included in Claim 1. For this reason, the rejection of the previous Office Action is withdrawn. However, see new grounds for rejection below.
 Applicant's additional arguments have been fully considered but they are not persuasive.
Applicant additionally states:

“With respect to the 35 U.S.C. 103 rejection, as set forth above the distinguishing features of claim 1 over the Leban patent include a second motor imparting rotational movement to a second shaft separately in the first direction and the second direction; a cable tie supporter (66) operably joined to the second motor such that the cable tie supporter directs the moving cable tie as the second shaft rotates in a direction corresponding to one of the first direction or the second direction; and a cable tie tensioner operably joined to the second motor such that the cable tie tensioner decreases a circumferential length of the cable tie as the second shaft rotates in an opposite direction to the direction corresponding to one of the first direction or the second direction. 
Paragraph 49 of the present application states that a second motor 74 imparts rotational movement to a shaft separately in the clockwise and counter-clockwise directions. A cable tie supporter 66, is operably joined to the second motor 74 such that the cable tie supporter 66 directs a cable tie tapered tip end 42 through the cable tie head 34 as the shaft rotates in one of a clockwise or counter-clockwise direction (see, figure 15 of the application). A cable tie tensioner is also operably joined to the second motor 74 such that the cable tie tensioner decreases a circumferential length of the annular shape as the shaft rotates in the same direction to the direction which drives the cable tie supporter 66. 
Therefore, this means that the function of the first motor is separate to the function of the second motor. In particular, the first motor imparts rotational movement to transfer a cable tie to a cable tie load starting position and then to a cable tie tensioning position. Whereas, the second motor 
Therefore, the claimed features allow the cable tie tensioner to operate when placed in the "opposite direction". This means that there is no need to manually position the cable tie and the next cable tie can be transported automatically (i.e. an no need for a reciprocating member). Therefore, the simplification of the cable tie advancing mechanism greatly reduces the complexity of the overall tool (see paragraph 5 of the application). 
Starting with the Leban patent there is no motivation for the skilled person to add the claimed features to the Leban patent, because the Leban patent would not benefit from the claimed features as it has an alternative mechanism that already eliminates the need for the reciprocating member. This is already achieved in the Leban patent without a second motor, albeit by using an entirely different set-up (see figures of the Leban patent). Instead, the skilled person may instead consider modifying the Leban patent to further simply the complicated and precise timing mechanisms working in conjunction with the internal gearing systems of the Leban patent. 
The office action cites the Flannery patent as showing first and second motors as being representative of the common general knowledge. However, we respectfully submit that the content of the Flannery patent is far removed from the claimed configuration. The Flannery patent does not disclose a cable tie delivery mechanism or a motor that activates cable tie delivery mechanism. Additionally, the Flannery patent does not disclose or teach a cable tie tensioner operably joined to a second motor such that the cable tie tensioner decreases a circumferential length of the cable tie as the second shaft rotates in an opposite direction to the direction corresponding to one of the first direction or the second direction. There is no teaching of a second motor imparting motion in an opposite direction to a first motor. Importantly, this opposite motion is also not taught in the Flannery patent in relation to a cable tie tensioner decreasing a circumferential length of the cable tie. 
Therefore, the Flannery patent and the common general of the skilled person is insufficient to take the skilled person from the Leban patent to the claims subject matter. As such, the invention set forth in amended independent claim 1, the claims that depend therefrom,11 and independent claim 15 are inventive and non-obvious in view of the Leban patent combined with the Flannery patent. 
Accordingly, Applicants submit that claims 1-7 and 9-15 are allowable and favorable reconsideration is requested.” 

(showing first and second motors in claim 1) which the person having ordinary skill in the art would choose for the purpose of providing improved control of tension level (col. 3, lines 37-40). Therefore, the limitation of the claimed second motor configuration is met.
Examiner additionally notes LeBan discloses the claimed invention except for the second motor configuration.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to split the function of LeBan’s single motor into 2 motors, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179. Applicant admits in the argument above that “This is already achieved in the Leban patent without a second motor, albeit by using an entirely different set-up (see figures of the Leban patent).” LeBan teaches cable tie supporter and cable tie tensioner configuration, except for these configurations being joined to one singular motor. Therefore, in conjunction with the LeBan/Flannery combination and Nerwin v. Erlichman, 168 USPO 177, 179, this argument is not persuasive.

Claim Objections
The claim objections of the previous Office Action have not been fully remedied by the amended claims. Claims 1 and 9 still recite “cable tie guide”. Examiner is interpreting “cable tie guide” as reciting “cable tie supporter”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5595220A, herein referred to as LeBan, and further in view of US6497258B1, herein referred to as Flannery.
Regarding Claim 1, LeBan discloses an automatic cable tie apparatus for tightening and fastening a cable tic around a bundle of cables ('bundle of wires' in abstract), comprising: a first motor (80) imparting rotational movement to a first shaft (the shaft inside 'motor' [80] which is connected to 'rear drive shaft' [89]) separately in a first direction ('reversing direction' on col. 6, l. 43) and a second direction (the turning direction of the motor and its shaft as described in col. 5, l. 11-14) wherein the first and second directions are one of a clockwise ('to rotate drum 61 clockwise to position the next cable tie 32 for the advancing mechanism' in col. 6, l. 54-55) and counter-clockwise direction (col. 5, l. 11-14), respectively; a cable tie delivery mechanism ('cable tie receiver mechanism' [60] with its 'drum' [61]) operably joined (by means of 'ratchet assembly' [74] in col. 6, l. 43-45) to the first motor (80) such that the cable tie delivery mechanism  (the 'top channel' [62] of 'drum' [61]) as the first shaft rotates in the first direction ('reversing direction' on col. 6, l. 43); a transporter ('cable tie advancing mechanism [90]) operably joined (by means of 'auger drive gear' [86] and 'intermediate gears' [87]) to the first motor (80) such that the transporter transfers the cable tie from the cable tie load starting position (the position of 'cable tie' [32] in Fig. 11 in the 'top channel' [62] of 'drum' [61]) to a cable tie tensioning position (the position of 'cable tie' [32] in Fig. 16, when the 'head' [33] has reached 'head stop' [136]) as the first shaft rotates in the second direction (the turning direction of the motor and its shaft as described in col. 5, l. 11-14).
LeBan also discloses a cable tie supporter ('cable tie positioning mechanism' [130]) operably joined to the first motor such that the cable tie supporter directs the moving cable tie and a cable tie tensioner ('cable tie tensioning and severing mechanism' [100]) operably joined to the first motor such that the cable tie tensioner decreases a circumferential length of the cable tie.
The subject-matter of amended claim 1 therefore differs from the disclosure of document LeBan merely in the fact that instead of a single motor for the four sequential operations, two different motors are used: the first motor for the first two operations and the second motor for the second two operations. Also having four motors, i.e. a motor for each of the four operation is a well known option for a person having ordinary skill in the art. Therefore deciding to split the functions of the single motor of LeBan to two separate motors appears to be a well-known option, which is witnessed by Flannery (showing first and second motors in claim 1) which the person having ordinary skill in the art would choose for the (col. 3, lines 37-40). Therefore, the limitation of the claimed second motor configuration is met.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by LeBan, with the second motor configuration, as taught by Flannery, in order to have provided improved control of tension level.

Regarding Claim 2, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 1 further comprising: a first clutch ('one way clutch' [82] of 'ratchet' [74] in Fig. 8 of LeBan) located between the first motor ('front drive shaft' [81] of 80 of LeBan) and the cable tie delivery mechanism ('cable tie receiver mechanism' [60] with its 'drum' [61] of LeBan), the first clutch having an engaged condition wherein rotational movement by the first shaft in the first direction drives a movement by the cable tie delivery mechanism and a disengaged condition wherein rotational movement by the first shaft in the second direction causes the first shaft to freewheel in relation to the cable tie delivery mechanism wherein such rotational movement by the first shaft in the second direction does not impart movement to the cable tie delivery mechanism ('slipping so that drum 61 remained stationary' in col. 6. l. 48 of LeBan).

Regarding Claim 3, LeBan  in view of Flannery discloses the automatic cable tie apparatus of Claim 2 further comprising: a second clutch (89 of LeBan) located between the first motor (80 of LeBan) and the transporter (90 of LeBan), the second clutch (89 of LeBan) having an engaged condition wherein rotational movement by the first shaft in the second (90 of LeBan) and a disengaged condition wherein rotational movement by the first shaft in the first direction causes the first shaft to freewheel in relation to the transporter (90 of LeBan) wherein such rotational movement by the first shaft in the first direction does not impart movement to the transporter (col. 4, lines 24-41 of LeBan).

Regarding Claim 4, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 3 wherein the cable tie delivery mechanism ('cable tie receiver mechanism' [60] with its 'drum' [61] of LeBan) comprises a gearing assembly operably joined to the first motor wherein a first gear in the gearing assembly includes a plurality of chamfered teeth ('cable tie holding channels' [62] of LeBan) configured to frictionally engage a cable tie carrier ('ribbon' [31] of LeBan) to impart movement to the cable tie carrier upon rotation of the first shaft in the first direction to deliver the cable tie to the cable tie load starting position (the position of 'cable tie' [32] in Fig. 11 in the 'top channel' [62] of 'drum' [61] of LeBan).

Regarding Claim 5, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 4 wherein the transporter ('cable tie advancing mechanism' [90] of LeBan) comprises a gearing assembly ('auger drive gear' [86] and 'intermediate gears' [87] of LeBan) operably joined to the first motor wherein a first gear imparts movement to the transporter to convey the cable tie from the cable tie load starting position to the cable tie tensioning position (col. 3, lines 38-53 of LeBan).

Regarding Claim 6, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 1 wherein the transporter comprises an auger ('rotating auger rod' [91] of LeBan) having a helical channel (‘cable tie transporting groove' [93] of LeBan) in which a cable tie head is held to impart a linear movement of the cable tie from the cable tie load starting position to the cable tie tensioning position (col. 4, lines 24-41 of LeBan).

Regarding Claim 7, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 6, wherein the auger pushes the cable tie forward around a cable tie supporter of front and rear jaws ('jaws' [50, 51] of LeBan) into an annular shape around the bundle of cables (the configuration of Fig. 16 of LeBan).

Regarding Claim 9, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 1, further comprising: a third clutch (131 of LeBan) located between the second motor (See Claim 1 of Flannery) and the cable tie guide (130 of LeBan), the third clutch (131 of LeBan) having an engaged condition wherein rotational movement by the second shaft (of Flannery’s second motor) in the direction corresponding to one of the first direction or the second direction drives a movement by the cable tie supporter (130 of LeBan) and a disengaged condition wherein rotational movement by the second shaft (of Flannery’s second motor) in the opposite direction to the direction corresponding to one of the first direction or the second direction causes the second shaft to freewheel in relation to the cable tie guide (130 of LeBan) wherein such rotational movement by the second shaft in the opposite direction to the direction corresponding to one of the first direction or guide (See col. 5, lines 30-48 of LeBan)(See col. 3, lines 38-54 of LeBan).

Regarding Claim 10, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 9 further comprising: a fourth clutch (85 of LeBan) located between the second motor (See Claim 1 of Flannery) and the cable tie tensioner (100 of LeBan), the fourth clutch (85 of LeBan) having an engaged condition wherein rotational movement by the second shaft (of Flannery’s second motor) in the opposite direction to the direction corresponding to one of the first direction or the second direction drives a movement by the cable tie tensioner (100 of LeBan) and a disengaged condition wherein rotational movement by the second shaft (of Flannery’s second motor) in the direction corresponding to one of the first direction or the second direction causes the second shaft to freewheel in relation to the cable tie tensioner (100 of LeBan) wherein such rotational movement by the second shaft in the direction corresponding to one of the first direction or the second direction does not impart movement to the cable tie tensioner (100 of LeBan) (See col. 4, lines 42-57 of LeBan) (See col. 5, line 49- col. 6, line 5 of LeBan).

Regarding Claim 11, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 10 wherein the cable tie supporter (130 of LeBan) comprising a support wall operably joined to the second motor (See Claim 1 of Flannery) such that the support wall moves upwardly in response to the second shaft (of Flannery’s second motor) rotating in the direction corresponding to one of the first direction or the second direction (col. 5 lines 35-48 of LeBan).

Regarding Claim 12, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 11 wherein the support wall (col. 5 lines 35-48 of LeBan) moves upwardly to a position adjacent the transporter (90 of LeBan) to support the cable tie as the cable tie moves from the cable tie load starting position to the cable tie tensioning position (col. 5 lines 35-48 of LeBan) (See Fig. 15-16 & 19 of LeBan).

Regarding Claim 13, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 11 wherein upward movement of the support wall actuates rear jaw closing the rear jaw around the cable bundle (col. 5 lines 35-48 of LeBan).

Regarding Claim 14, LeBan in view of Flannery discloses the automatic cable tie apparatus of Claim 11 wherein upward movement of the support wall cuts the cable tie from a carrier strip and pulls the cable tie into the cable tie load starting position (col. 5 lines 35-48 of LeBan) (col. 4, lines 42-56 of LeBan)(col. 6, lines 11-34 of LeBan) (See Claim 8 of LeBan).

Regarding Claim 15, LeBan discloses an automatic cable tie apparatus for tightening and fastening a cable tie around a bundle of cables (“bundle of wires” in abstract), comprising: a plurality of mechanical functions performed in sequence to deliver the cable tie from a plurality of cable ties to a cable load starting position, to deliver the cable tie to a cable tie tensioning position, to form the cable tie into an annular form, and to shorten a circumferential length of the annular form (col. 3, lines 38-54); a first motor (80) imparting (the shaft inside 'motor' [80] which is connected to 'rear drive shaft' [89]) separately in a first direction ('reversing direction' on col. 6, l. 43) and a second direction (the turning direction of the motor and its shaft as described in col. 5, l. 11-14) wherein the first and second directions are one of a clockwise ('to rotate drum 61 clockwise to position the next cable tie 32 for the advancing mechanism' in col. 6, l. 54-55) and a counter-clockwise direction (col. 5, l. 11-14), the first motor (80) separately providing a mechanical power to a first apparatus function in the plurality of mechanical functions as the first shaft rotates in the first direction ('reversing direction' on col. 6, l. 43) and a second apparatus function in the plurality of mechanical functions as the first shaft rotates in the second direction (the turning direction of the motor and its shaft as described in col. 5, l. 11-14); a cable tie delivery mechanism ('cable tie receiver mechanism' [60] with its 'drum' [61]) operably joined (by means of 'ratchet assembly' [74] in col. 6, I. 43-45) to one of the first and second motors (80) and performing one of the plurality of mechanical functions wherein the cable tie delivery mechanism delivers the cable tie to the cable load starting position (col. 3, lines 38-54); a cable tie supporter (130) operably joined to one of the first and second motors (80) and performing one of the plurality of mechanical functions wherein the cable tie supporter guides the cable tie (col. 3, lines 38-54); a cable tie transporter ('cable tie advancing mechanism' [90]) operably joined (by means of 'auger drive gear' [86] and 'intermediate gears' [87]) to one of the first and second motors (80) and performing one of the plurality of mechanical functions wherein the cable tie transporter moves the cable tie from the cable tie load starting position (the position of 'cable tie' [32] in Fig. 11 in the 'top channel' [62] of 'drum' [61]) to the cable tie tensioning position (the position of 'cable tie' [32] in Fig. 16, when the 'head' [33] has reached 'head stop' [136]); and a cable tie tensioner ('cable tie tensioning and severing mechanism' [100]) operably joined to one of the first and second motors (80) and performing one of the plurality of mechanical functions wherein the cable tie tensioner shortens the circumferential length of the cable tie and removes excess cable tie (col. 3, lines 38-54).
LeBan is silent wherein comprising a second motor imparting rotational movement to a second shaft separately in a third direction and a fourth direction wherein the third and fourth directions are one of a clockwise and a counter-clockwise direction, the second motor separately providing a mechanical power to a third apparatus function in the plurality of mechanical functions as the second shaft rotates in the third direction and a fourth apparatus function in the plurality of mechanical functions as the second shaft rotates in the fourth direction. 
The subject-matter of claim 15 therefore differs from the disclosure of document LeBan merely in the fact that instead of a single motor for the four sequential operations, two different motors are used: the first motor for the first two operations and the second motor for the second two operations. Also having four motors, i.e. a motor for each of the four operation is a well known option for a person having ordinary skill in the art. Therefore deciding to split the functions of the single motor of LeBan to two separate motors appears to be a well-known option, which is witnessed by Flannery (showing first and second motors in claim 1) which the person having ordinary skill in the art would choose for the purpose of providing improved control of tension level (col. 3, lines 37-40). Therefore, the limitation of the claimed second motor configuration is met.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by LeBan, with the second motor configuration, as taught by Flannery, in order to have provided improved control of tension level.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725